This opinion is subject to administrative correction before final disposition.




                                   Before
                        GASTON, HOUTZ, and MYERS
                          Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                        Keshawn M. BOCAGE
       Aviation Electrician’s Mate Airman Recruit (E-1), U.S. Navy
                                Appellant

                               No. 202000206

                           _________________________

                             Decided: 25 May 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                          Stephen C. Reyes (trial)
                 Benjamin C. Robertson (Entry of Judgment)

   Sentence adjudged 18 June 2020 by a general court-martial convened
   at Fleet Activities Yokosuka, Japan, consisting of a military judge sit-
   ting alone. Sentence in the Entry of Judgment: confinement for 24
   months 1 and a bad-conduct discharge.

                               For Appellant:
                    Captain Thomas P. Belsky, JAGC, USN




   1  The convening authority suspended confinement in excess of 12 months pursuant
to a pretrial agreement.
                 United States v. Bocage, NMCCA No. 202000206
                               Opinion of the Court

                                  For Appellee:
                    Lieutenant Megan E. Martino, JAGC, USN
                        Major Kerry E. Friedewald, USMC
                    Lieutenant Gregory A. Rustico, JAGC, USN

                             _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                             _________________________

PER CURIAM:
   Appellant was convicted, pursuant to his pleas, of wrongfully possessing,
using, distributing, and conspiring to distribute methylenedioxyamphetamine,
a Schedule I controlled substance, in violation of Articles 81 and 112a, Uniform
Code of Military Justice [UCMJ]. 2
    He asserts two assignments of error: (1) that his punitive discharge was
inappropriately severe, particularly when none of the other servicemembers
investigated for illegal drug activity at Naval Air Station [NAS] Atsugi during
the same timeframe received a punitive discharge despite engaging in similar
or more egregious misconduct; and (2) that his trial defense counsel was inef-
fective by failing to pursue a “substantial assistance” recommendation from
the trial counsel pursuant to Rule for Courts-Martial [R.C.M.] 1107(d)(1)(C)(i)
(2016), given Appellant’s cooperation with the government in the investigation
and prosecution of other servicemembers and his known objective to avoid a
punitive discharge. We find Appellant’s plea improvident to Specification 4 of
Charge II, wrongful possession of a controlled substance with intent to distrib-
ute, set aside the finding of guilty for that offense, and affirm its lesser-in-
cluded offense of wrongful possession. Finding no other prejudicial error, we
affirm the remaining findings and, upon reassessment, affirm the sentence.

                                 I. BACKGROUND

    Between June 2017 and January 2019, Appellant possessed, used, and dis-
tributed the hallucinogenic street drug, “ecstasy,” while stationed at NAS
Atsugi, Japan, where he worked in the field of aircraft maintenance. During




   2   10 U.S.C. §§ 881, 912a.


                                        2
                United States v. Bocage, NMCCA No. 202000206
                              Opinion of the Court

this 20-month period, in conspiracy with other Sailors, Appellant traveled to
Tokyo over 10 times to buy the illegal drug from a civilian supplier and sold it
for between $20 and $50 per tablet to at least 13 other Sailors, from whom he
received a total of over $6,000.
    In May 2020, Appellant entered into a pretrial agreement [PTA], in which
he agreed to plead guilty to the offenses at general court-martial and provide
truthful information and testimony regarding his knowledge of the illegal pos-
session, use, and distribution of controlled substances by other individuals. In
exchange, the convening authority agreed to suspend confinement in excess of
12 months and commute any adjudged dishonorable discharge to a bad-conduct
discharge [BCD]. 3
    On 1 June 2020, Appellant’s trial defense counsel [TDC] spoke to the trial
counsel about Appellant’s participation in proffer interviews with government
investigators, as required under the PTA. During the conversation, TDC spe-
cifically asked if the trial counsel would consider writing a substantial assis-
tance letter for Appellant. 4 The trial counsel declined to write such a letter,
believing Appellant would not be particularly helpful to the government. On 5
June and 10 July 2020, accompanied by TDC, Appellant was interviewed by
law enforcement. The trial counsel, who was not present at the interviews,
subsequently found the information Appellant provided was helpful; however,
he did not tell that to TDC or convey that his mind had changed about provid-
ing a substantial assistance letter. Neither he nor TDC broached the subject
again after their conversation on 1 June.
    On 18 June 2020, Appellant pleaded guilty to the offenses at general court-
martial and was sentenced to confinement for 24 months and a dishonorable
discharge. On 9 July 2020, the convening authority complied with the PTA in
taking action on the case, suspending confinement in excess of 12 months and
approving only a BCD in lieu of the adjudged dishonorable discharge.



   3 Due to Appellant’s leading role in the drug ring, the trial counsel was unwilling
to endorse other PTA terms proposed by the Defense that would have protected against
a BCD and required the trial counsel to provide a substantial assistance letter in the
event Appellant testified for the government in another case.
   4 After granting Appellant’s motion to attach a declaration from the trial counsel
contesting TDC’s affidavit in this regard, we ordered a fact-finding hearing pursuant
to R.C.M. 810(f) to address the issue. The military judge presiding over that hearing
made factual findings supporting TDC’s account that this conversation did take place,
which we find supported by the record and not clearly erroneous. See United States v.
Wean, 45 M.J. 461, 462–63 (C.A.A.F. 1997).




                                          3
                  United States v. Bocage, NMCCA No. 202000206
                                Opinion of the Court

                                   II. DISCUSSION

A. Sentence Appropriateness
    We review sentence appropriateness de novo. 5 This Court may only affirm
“the sentence, or such part or amount of the sentence, as the Court finds correct
in law and fact and determines, on the basis of the entire record, should be
approved.” 6 In exercising this function, we seek to assure that “justice is done
and that the accused gets the punishment he deserves.” 7 The review requires
an “individualized consideration of the particular accused on the basis of the
nature and seriousness of the offense and the character of the offender.” 8 We
have significant discretion in determining sentence appropriateness, but may
not engage in acts of clemency. 9
    We may consider other court-martial sentences when determining sentence
appropriateness; however, we are only required “to engage in sentence com-
parison with specific cases . . . in those rare instances in which sentence appro-
priateness can be fairly determined only by reference to disparate sentences
adjudged in closely related cases.” 10 An appellant bears the burden of demon-
strating that another case is “closely related” to his case and that the sentences
are “highly disparate.” 11 If the appellant meets that burden, then the govern-
ment must show that there is a rational basis for the disparity. 12
   Appellant argues his sentence is inappropriately severe because, of all the
Sailors investigated for buying, selling, or using illegal drugs in and around
NAS Atsugi at the time, he is the only one who received a punitive discharge.
We disagree with this argument for several reasons.
   First, most of the cases Appellant cites are not closely related to his partic-
ular case. Factors that make cases “closely related” include “coactors involved



   5   United States v. Lane, 64 M.J. 1, 2 (C.A.A.F. 2006).
   6   Article 66(d)(1), UCMJ.
   7   United States v. Healy, 26 M.J. 394, 395 (C.M.A. 1988).
   8 United States v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982) (citation and internal
quotation marks omitted).
   9   United States v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010).
   10 United States v. Wacha, 55 M.J. 266, 267 (C.A.A.F. 2001) (quoting United States
v. Lacy, 50 M.J. 286, 288 (C.A.A.F. 1999)).
   11   Lacy, 50 M.J. at 288.
   12   Id.




                                            4
                 United States v. Bocage, NMCCA No. 202000206
                               Opinion of the Court

in a common crime, servicemembers involved in a common or parallel scheme,
or some other direct nexus between the servicemembers whose sentences are
sought to be compared.” 13 The majority of the cases cited by Appellant involve
different Sailors, distributing different controlled substances, with no connec-
tion to Appellant’s illegal drug operations. The mere fact that other Sailors
were illegally distributing controlled substances in the vicinity of NAS Atsugi
around the same time Appellant was distributing ecstasy there is insufficient
to make their cases closely related to Appellant’s. 14
    Second, to the extent that any of the cases Appellant cites is even arguably
closely related because it intersects with some of his own misconduct, there is
a rational basis for the disparity in Appellant’s higher court-martial sentence.
The record supports, for example, that Seaman Bravo 15 asked Appellant to buy
ecstasy and that Seaman Victor gave Appellant money to do so and accompa-
nied him on some of his trips to Tokyo to purchase the drug. However, the
record also indicates that these Sailors’ involvement comprised only a small
fraction of the purchase, use, and distribution of ecstasy that Appellant en-
gaged in with numerous other Sailors for over a year and a half. We find it
eminently reasonable that the ringleader responsible for buying and distrib-
uting over a hundred doses of an illegal hallucinogenic to over a dozen Sailors
received a punitive discharge and substantial confinement at a general court-
martial, whereas less culpable actors received either lesser sentences at lower
forums or adverse administrative action. 16




    13Lacy, 50 M.J. at 288. See also United States v. Kelly, 40 M.J. 558, 570 (N-M. Ct.
Mil. Rev. 1994) (“[A]s a threshold requirement for the review of forum selection or sen-
tence comparison, the cases must involve offenses that are similar in both nature and
seriousness or which arise from a common scheme or design”).
    14  As Appellant concedes, “the Court typically should not compare sentences based
on the nature of the charges alone.” Appellant’s Reply Br. at 3 (citing United States v.
Ballard, 20 M.J. 282, 285 (C.M.A. 1985) (rejecting the view that courts must “inquire
. . . whether [a] penalty is . . . unacceptable in a particular case because disproportion-
ate to the punishment imposed on others convicted of the same crime”)).
    15All names in this opinion, other than those of Appellant, the judges, and counsel,
are pseudonyms.
    16Seaman Bravo pleaded guilty at a special court-martial to wrongfully using, dis-
tributing, and conspiring to distribute controlled substances, and received 90 days’
confinement and reduction to E-1. Seaman Victor was administratively discharged un-
der other than honorable conditions in lieu of trial by court-martial.




                                            5
                 United States v. Bocage, NMCCA No. 202000206
                               Opinion of the Court

    Third, Appellant’s punishment was the predictable result of a PTA that he
negotiated and voluntarily entered into with the convening authority. Pursu-
ant to the agreement, any adjudged confinement in excess of 12 months would
be suspended, and any adjudged dishonorable discharge would be commuted
to a BCD. These terms are the reason half of the adjudged 24 months’ confine-
ment was suspended and Appellant received only a BCD, as opposed to the
dishonorable discharge that was adjudged. As we have previously stated, “we
generally refrain from second guessing or comparing a sentence that flows from
a lawful pretrial agreement . . . .” 17
    Finally, irrespective of the PTA, in light of the nature and duration of Ap-
pellant’s overseas misconduct, which impacted the service of over a dozen other
Sailors, we find that the approved sentence of 24 months’ confinement (12 of
which were suspended) and a BCD is just, and that Appellant received the
punishment he deserves. After reviewing the record as a whole, we find that
the sentence is correct in law, appropriately reflects the matters in aggrava-
tion, extenuation, and mitigation presented, and should be approved.

B. Ineffective Assistance of Counsel
   Appellant asserts his TDC was ineffective in not requesting a substantial
assistance letter from the trial counsel. We review claims of ineffective assis-
tance of counsel de novo. 18
    In the military, the Sixth Amendment right to effective assistance of coun-
sel “extends to assistance in the preparation and submission of post-trial mat-
ters,” since “[o]ne of the last best chances an appellant has is to argue for clem-
ency by the convening authority.” 19 However, “[j]udicial scrutiny of counsel’s
performance must be highly deferential,” and we “must indulge a strong pre-




   17  United States v. Widak, No. 201500309, 2016 CCA LEXIS 172, *7 (N-M. Ct.
Crim. App. Mar. 22, 2016) (unpublished); see also United States v. Casuso, No.
202000114, 2021 CCA LEXIS 328, *8 (N-M. Ct. Crim. App. June 30, 2021) (un-
published) (questioning an appellant’s “claim of inappropriate severity when the sen-
tence he received was within the range of punishment he was expressly willing to ac-
cept in exchange for his pleas of guilty”).
   18   United States v. Mazza, 67 M.J. 470, 474 (C.A.A.F. 2009).
   19United States v. Gilley, 56 M.J. 113, 124 (C.A.A.F. 2001) (internal quotation
marks and citations omitted).




                                           6
                  United States v. Bocage, NMCCA No. 202000206
                                Opinion of the Court

sumption that counsel’s conduct falls within the wide range of reasonable pro-
fessional assistance.” 20 To determine if the presumption of competence has
been overcome, we use the following three-pronged test:
            (1) Are [the] appellant’s allegations true; if so, is there a rea-
         sonable explanation for counsel’s actions?
            (2) If the allegations are true, did defense counsel’s level of
         advocacy fall measurably below the performance . . . [ordinarily
         expected] of fallible lawyers?
             (3) If a defense counsel was ineffective, is there a reasonable
         probability that, absent the errors, there would have been a dif-
         ferent result?21
    Here, Appellant’s allegation that TDC never asked for a substantial assis-
tance letter is not true. TDC specifically asked the trial counsel if he would be
willing to consider writing a substantial assistance letter for Appellant, and
the trial counsel declined. Appellant nevertheless participated in proffer ses-
sions with law enforcement, as required under the PTA, in order to receive its
principal benefits: suspension of half of the adjudged 24 months’ confinement
and disapproval of the adjudged dishonorable discharge. While the trial coun-
sel ultimately found Appellant more helpful during these sessions than he had
expected, he never disclosed that to TDC, nor gave TDC any indication that he
had reconsidered his decision not to provide a substantial assistance letter.
     In light of the nature and duration of Appellant’s misconduct, the trial
counsel’s refusal to endorse an earlier proposed PTA term requiring a substan-
tial assistance letter if Appellant testified for the government, and the trial
counsel’s stated unwillingness to consider providing such a letter when asked,
we find TDC’s decision not to pursue the matter further after 1 June 2020 was
not unreasonable. In this context, while “another attorney might have litigated
this issue differently, we cannot say that [TDC’s] conduct falls measurably be-
low the performance expected of ordinary fallible lawyers.” 22 Accordingly, we
find Appellant has not overcome the strong presumption that TDC’s advocacy
fell within the wide range of reasonable professional assistance.




   20   Strickland v. Washington, 466 U.S. 668, 689 (1984).
   21   Gilley, 56 M.J. at 124 (internal quotation marks and citation omitted).
   22   United States v. Gooch, 69 M.J. 353, 362 (C.A.A.F. 2011).




                                            7
                 United States v. Bocage, NMCCA No. 202000206
                               Opinion of the Court

C. Providence Inquiry for Possession with Intent to Distribute
    A military judge may not accept a guilty plea unless he determines there is
a sufficient factual basis for every element of the offenses to which the accused
has pleaded guilty. 23 In Specification 4 of Charge II, Appellant was charged
with and pleaded guilty to wrongful possession of methylenedioxyampheta-
mine with the intent to distribute it. However, as the Government concedes,
the providence inquiry did not address the element of intent to distribute. We
therefore find Appellant’s plea provident only to the lesser-included offense of
wrongful possession, and we except and dismiss with prejudice the language,
“with the intent to distribute the said controlled substance,” as reflected in our
decretal paragraph below.

D. Sentence Reassessment
    Having dismissed Appellant’s conviction for the greater offense charged in
Specification 4 of Charge II and affirmed only its lesser-included offense, we
must determine whether we can reassess the sentence or must remand for the
trial court to do so. We do so by analyzing (1) whether there have been dramatic
changes in the penalty landscape or exposure; (2) whether sentencing was by
members or a military judge alone; (3) whether the nature of the remaining
offenses captures the gravamen of the criminal conduct included within the
original offenses and whether significant or aggravating circumstances ad-
dressed at the court-martial remain admissible and relevant to the remaining
offenses; and (4) whether the remaining offenses are of the type with which
appellate judges should have the experience and familiarity to reliably deter-
mine what sentence would have been imposed at trial. 24
    Here, Appellant remains convicted of possessing, using, distributing, and
conspiring to distribute a Schedule I controlled substance. While his overall
exposure to confinement has been reduced from 50 years to 40 years, the record
reflects that both the parties and the military judge essentially ignored the
element of intent to distribute throughout the proceedings—e.g., the maximum
punishment was apparently calculated based on the offense of only wrongful
possession. The sentencing was conducted by a military judge, and the remain-
ing offenses capture the gravamen of Appellant’s illegal-drug-related miscon-
duct. The offenses that remain are offenses that we have sufficient experience
and familiarity with to reliably determine what sentence would have been im-
posed at trial. Accordingly, we conclude we are able to reassess the sentence



   23 See United States v. Simmons, 63 M.J. 89, 92 (C.A.A.F. 2006); R.C.M. 910(e),
Discussion.
   24   United States v. Winckelmann, 73 M.J. 11, 15–16 (C.A.A.F. 2013).


                                           8
              United States v. Bocage, NMCCA No. 202000206
                            Opinion of the Court

and find that the sentence the military judge would have imposed for the re-
maining offenses is the same as the one he originally adjudged.

                              III. CONCLUSION

    The language, “with the intent to distribute the said controlled substance,”
of Specification 4 of Charge II is SET ASIDE AND DISMISSED WITH
PREJUDICE. We affirm Appellant’s conviction of the specification’s remain-
ing language, comprising the lesser-included offense of wrongful possession of
methylenedioxyamphetamine. As the Entry of Judgment does not accurately
reflect the disposition of the charges, in accordance with Rule for Courts-Mar-
tial 1111(c)(2), we modify the Entry of Judgment and direct that it be included
in the record.
   The remaining findings and the sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       9
UNITED STATES                                       NMCCA NO. 202000206

       v.                                                  ENTRY
                                                            OF
Keshawn M. BOCAGE                                        JUDGMENT
Aviation Electrician’s Mate Airman
Recruit (E-1)                                        As Modified on Appeal
U.S. Navy
                   Accused
                                                           25 May 2022



   On 18 June 2020, the Accused was tried at Fleet Activities Yokosuka, Japan, by a
general court-martial, consisting of a military judge sitting alone. Military Judge Ste-
phen C. Reyes presided.

                                    FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 81, Uniform Code of Military Justice,
              10 U.S.C. § 881.
               Plea: Guilty.
               Finding: Guilty.

   Specification:      Conspiracy to Distribute Methylenedioxyampheta-
                       mine, a Schedule I controlled substance, on divers
                       occasions between about June 2017 and about January
                       2019.
                       Plea: Guilty.
                       Finding: Guilty.

Charge II:    Violation of Article 112a, Uniform Code of Military Justice,
              10 U.S.C. § 912a.
               Plea: Guilty.
               Finding: Guilty.



                                          10
                 United States v. Bocage, NMCCA No. 202000206
                          Modified Entry of Judgment

   Specification 1: Wrongful Use of Methylenedioxyamphetamine, a
                    Schedule I controlled substance, on or about 8 July
                    2019.
                      Plea: Guilty.
                      Finding: Guilty.

   Specification 2: Wrongful Use of Lysergic Acid Diethylamide on or
                    about 15 July 2019.
                      Plea: Not Guilty.
                      Finding: Dismissed.

   Specification 3: Wrongful Introduction of Methylenedioxyampheta-
                    mine, a Schedule I controlled substance, between
                    about March 2019 and about April 2019.
                      Plea: Not Guilty.
                      Finding: Dismissed.

   Specification 4: Wrongful Possession of Methylenedioxyamphetamine,
                    a Schedule I controlled substance, with Intent to
                    Distribute on or about 1 December 2017.
                      Plea: Guilty.
                      Finding: Guilty of the Lesser-Included Offense of Wrongful
                      Possession; the language, “with the intent to distribute the
                      said controlled substance,” was Dismissed.

   Specification 5: Wrongful Distribution of Methylenedioxyampheta-
                    mine, a Schedule I controlled substance, on divers
                    occasions between about June 2017 and about January
                    2019.
                      Plea: Guilty.
                      Finding: Guilty.

                                 SENTENCE

  On 18 June 2020, the military judge sentenced the Accused to the following (as
modified during post-trial action by the convening authority):
      Confinement for 24 months.
      A bad-conduct discharge.
   The Accused shall be credited with 96 days of confinement already served, to be
deducted from the adjudged sentence to confinement.
    The convening authority suspended confinement in excess of 12 months for a pe-
riod of 12 months.

                                         11
United States v. Bocage, NMCCA No. 202000206
         Modified Entry of Judgment

            FOR THE COURT:




            RODGER A. DREW, JR.
            Clerk of Court




                    12